

EXHIBIT 10.1


SEVERANCE AGREEMENT
AND GENERAL RELEASE OF CLAIMS


This Severance Agreement and General Release of Claims (“Severance Agreement” or
“Agreement”) is made and entered into by and between DAVID MARTENS (hereinafter,
"MR. MARTENS") and the FEDERAL HOME LOAN BANK OF SAN FRANCISCO (hereinafter,
"THE BANK").
W I T N E S S E T H:
WHEREAS, MR. MARTENS, is presently an employee of THE BANK and he will retire on
March 31, 2017;
WHEREAS, MR. MARTENS and THE BANK desire to ensure that MR. MARTENS’ employment
relationship ends in an amicable way, settling fully and finally any and all
differences between them that have been, or could have been, raised in
connection with any aspect of MR. MARTENS’ employment with THE BANK;
WHEREAS, MR. MARTENS has been offered severance benefits by THE BANK, as
outlined on Exhibit I, and understands that any severance benefits provided to
him are not benefits to which he is entitled as an employee of THE BANK but
consideration being offered in exchange for his release of claims;
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, and to avoid any cause for dispute, it is hereby agreed by and
between the parties as follows:


Version 10 - 3/30/2017 Final
1 of 13




--------------------------------------------------------------------------------




FIRST:    Nothing in this Agreement prohibits MR. MARTENS from filing a charge
or complaint with, or participating in any investigation or proceeding by any
federal, state, or local governmental agency or commission (“Government
Agencies”). Nor does this Agreement prohibit MR. MARTENS from exercising any
rights he may have under Section 7 of the National Labor Relations Act. MR.
MARTENS further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information without notice to THE BANK.
This Agreement does not limit MR. MARTENS’ right to receive an award for
information provided to any Government Agencies.
SECOND:    This Agreement and compliance with this Agreement shall not be
construed as an admission by THE BANK of any wrongdoing or liability whatsoever,
or as an admission by THE BANK of any violation of the rights of MR. MARTENS or
any other person, or the violation of any order, law, statute, duty, or contract
whatsoever relating to MR. MARTENS or any other person, or any entitlement by
MR. MARTENS to severance benefits. THE BANK specifically disclaims any
wrongdoing or liability to MR. MARTENS or any other person for any alleged
violation of the rights of MR. MARTENS or any other person, or for any alleged
violation of any order, law, statute, duty, or contract on the part of THE BANK.
THIRD:    (a) Within ten (10) days after the Effective Date, as defined in the
NINETEENTH Paragraph of this Agreement, and following (i) THE BANK’s receipt of
 MR. MARTENS’ signature on this Agreement; (ii) the expiration of the seven (7)
day revocation period (as referenced below); (iii) MR. MARTENS’ return to THE
BANK of


Version 10 - 3/30/2017 Final
2 of 13




--------------------------------------------------------------------------------




all documents, information and data, and copies of documents, information and
data (whether in electronic or hard copy form), relating in any way to THE BANK
in the possession, custody or control of MR. MARTENS; and, (iv) MR. MARTENS’
return to THE BANK of all equipment, tools, software, computers, cell phones,
PDA’s or any similar equipment belonging to THE BANK, THE BANK shall provide a
severance payment to MR. MARTENS in the gross amount of $394,100, less all
applicable federal and state deductions. The calculation of severance is
attached as Exhibit I.
(b) The parties agree that payment of the foregoing severance amount constitutes
a full and complete settlement of any current or potential claims by MR. MARTENS
against THE BANK, except as otherwise provided in the FIRST Paragraph above or
the SIXTH Paragraph below.
(c) MR. MARTENS agrees that the foregoing severance payment shall constitute the
entire amount of monetary consideration provided to him under this Agreement and
that he will not seek any further compensation for any other claimed damages,
costs, or attorneys’ fees in connection with the matters encompassed by this
Agreement.
(d) MR. MARTENS understands and agrees that he shall be solely responsible for
the payment of all federal, state or local taxes due as a result of the payment
made pursuant to this Agreement with the exception of the applicable payroll
taxes THE BANK will withhold from the severance amount. MR. MARTENS further
agrees to indemnify and to hold THE BANK harmless for any and all liability for
taxes, interest or penalties owed by MR. MARTENS that might be assessed by any
federal, state or local taxing authority relating to the severance amount.


Version 10 - 3/30/2017 Final
3 of 13




--------------------------------------------------------------------------------




FOURTH:    MR. MARTENS represents that he has not filed any complaints, claims,
or actions against THE BANK, with any state, federal, or local agency or court
and that, except as otherwise provided in the FIRST Paragraph above, he will not
do so at any time hereafter.
FIFTH:    In consideration for the promises contained herein, and after the
opportunity to consult with counsel, MR. MARTENS, on behalf of himself, his
family, and his heirs and executors/administrators, completely releases and
forever discharges any and all actual or potential claims, liabilities, demands,
or causes of action, known or unknown, fixed or contingent, that he may have or
claim to have, against THE BANK, including any and all of its past, present, and
future direct and indirect parents, subsidiaries, affiliates, representatives,
related entities, successors, assigns, officers, directors, managing agents,
agents, managers, employees, contractors, insurers, consultants, benefit plans,
benefit committees, attorneys and stockholders, as well as the heirs, executors,
administrators, attorneys, insurers, predecessors, successors, and assigns of
the foregoing (hereinafter referred to as “RELEASED PARTIES”), whether known or
unknown, of whatever nature, which exist or may exist on his behalf at any time
up to and including the Effective Date of this Agreement, except as otherwise
provided in the FIRST Paragraph above or SIXTH Paragraph below. As used in this
Section, and except as otherwise provided in the FIRST Paragraph above or SIXTH
Paragraph below, “claims,” “liabilities,” “demands,” and “causes of action”
include, but are not limited to, claims based on contract, whether oral, express
or implied, fraud, misrepresentation, defamation, wrongful termination,
constructive discharge, promissory estoppel, equitable estoppel, equity, tort,
retaliation, intellectual property, personal injury, spoliation of evidence,
breach of any policy of THE BANK, including its severance policy and


Version 10 - 3/30/2017 Final
4 of 13




--------------------------------------------------------------------------------




including any and all benefit plans in which MR. MARTENS has participated,
emotional distress, public policy, wage and hour law, statute or common law,
claims for severance pay, claims for attorneys’ fees, vacation pay, debts,
accounts, compensatory damages, punitive or exemplary damages, liquidated
damages, and any and all claims arising under any federal, state, or local
statute, law, or ordinance prohibiting discrimination or harassment on any
account, including but not limited to, the Fair Employment and Housing Act
(FEHA), Title VII of the Civil Rights Act of 1964, as amended, the Fair Labor
Standards Act, the Equal Pay Act of 1963, the California Labor Code, the
California Wage Orders, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Genetic Information Non-Discrimination Act, the
California Family Rights Act, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, the
Securities Act of 1993 (and all rules and regulations thereunder) and any other
local, state, and/or federal law. MR. MARTENS will not file, cause to be filed
or pursue any released claims against THE BANK, in his individual or any other
capacity, nor shall he voluntarily assist any other person who is pursuing a
claim against THE BANK, except as otherwise provided in the FIRST Paragraph
above or the SIXTH Paragraph below.
SIXTH:    Notwithstanding the release language in the FIFTH Paragraph, above,
MR. MARTENS does not release or waive any claims he may have to benefits
provided under:
(i) the terms and conditions of THE BANK’s retirement benefit plans in which he
is presently a participant including, but not limited to, the Federal Home Loan
Bank of San Francisco’s Cash Balance Plan, the Savings Plan, the Original
Benefit


Version 10 - 3/30/2017 Final
5 of 13




--------------------------------------------------------------------------------




Equalization Plan, the Benefit Equalization Plan, the Supplemental Executive
Retirement Plan, the Original Deferred Compensation Plan, the Deferred
Compensation Plan and the Financial Institutions Retirement Fund [FIRF], as well
as any of THE BANK’s short term or long term incentive plans in which he is
participating including, but not limited to, the 2017 Executive Incentive Plan
(including the Annual Award and Deferred Award components and the 2017-2019 Gap
Year component), 2015-2017 Executive Performance Unit Plan and 2016-2018
Executive Performance Unit Plan;
(ii) THE BANK’s post-retirement health continuation coverage, in which he is
eligible to participate at his own expense (to the extent the benefit continues
to be offered by THE BANK to retirees in the future, which shall be at the sole
discretion of THE BANK);
(iii) the Indemnification Agreements between THE BANK and MR. MARTENS dated June
3, 2016, December 16, 2008, and November 23, 1998; and
(iv) any compensation THE BANK owes MR. MARTENS that is deferred by MR. MARTENS.
SEVENTH:    MR. MARTENS agrees and covenants that no actions will be brought in
any forum for any claims against RELEASED PARTIES, or any of them, relating to
his employment at THE BANK, the termination of his employment, or any other
claim described in the FIFTH Paragraph, above, except as otherwise provided in
the FIRST Paragraph above or the SIXTH Paragraph above. MR. MARTENS further
agrees that damages for violation of this covenant shall be the reasonable costs
incurred by RELEASED PARTIES, or any of them, in defending such actions,
including reasonable attorneys’ fees, or the amount of his severance payment,
whichever is less.


Version 10 - 3/30/2017 Final
6 of 13




--------------------------------------------------------------------------------




EIGHTH:    MR. MARTENS understands and agrees that this Agreement extends to all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present, which MR. MARTENS has or may have against RELEASED
PARTIES that arose or accrued at any time up to and including the Effective Date
of this Agreement, except as otherwise provided in the FIRST Paragraph above or
the SIXTH Paragraph above. MR. MARTENS thus expressly waives all rights under
Section 1542 of the California Civil Code. Section 1542 provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

MR. MARTENS understands and acknowledges that he may hereafter discover facts
different from or in addition to those that he now believes to be true with
respect to the matters released in this Agreement. MR. MARTENS assumes any and
all risk of mistake (or discovery of additional facts) in connection with the
circumstances involved in the matters giving rise to this Agreement.
NINTH:    (a) As a condition of his severance benefits, MR. MARTENS reaffirms
his obligation to maintain the confidentiality of all confidential information
that belongs to THE BANK. Except as otherwise provided in the FIRST Paragraph
above, he agrees not to disclose such information to anyone outside of THE BANK
after his employment with THE BANK ends, except by written consent of THE BANK
or production of such information in compliance with applicable law, a subpoena
or a court order, provided THE BANK is given prompt notice of the need to
produce information. MR. MARTENS understands that this obligation applies with
equal force to such confidential information of third parties obtained by him by
some reason of his


Version 10 - 3/30/2017 Final
7 of 13




--------------------------------------------------------------------------------




employment with THE BANK. Nothing in this paragraph shall be deemed to prevent
MR. MARTENS from making disclosures required or made permissible by applicable
statute or regulation. This paragraph shall also not be deemed to prevent MR.
MARTENS from making any disclosure required by agency or court order without
prior notice to THE BANK to the extent such prior notice is prohibited by
applicable law.
(b) MR. MARTENS agrees to return to THE BANK all memoranda, notes, records,
reports, manuals, drawings, software and any other documents or data of a
confidential nature belonging to THE BANK, including, all copies of such
material which he possesses or has under his control. MR. MARTENS agrees to
return to THE BANK all equipment, tools, software, computers, cell phones, PDA’s
or any similar equipment belonging to THE BANK that were ever in MR. MARTENS’
possession or under MR. MARTENS’ control.
(c) MR. MARTENS understands that THE BANK shall be entitled to injunctive relief
and all costs and expenses as may be incurred in the event of any breach of this
provision, including reasonable costs, expenses and attorneys’ fees incurred in
prosecuting or defending against any claims based hereon.
TENTH:     MR. MARTENS agrees that he will not do or say anything in the future
to disparage or otherwise impugn the commercial or personal reputation of THE
BANK, or any of its officers, directors, employees and/or agents, except as is
otherwise provided in the FIRST Paragraph above.
ELEVENTH:     This Agreement shall be binding upon the parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. MR. MARTENS


Version 10 - 3/30/2017 Final
8 of 13




--------------------------------------------------------------------------------




expressly warrants that he has not transferred to any person or entity any
rights, causes of action, or claims released in this Agreement and that he is
not a petitioner in bankruptcy, nor has he been adjudicated to be bankrupt, and
that he is fully empowered to enter into this Agreement.
TWELFTH:    MR. MARTENS represents that he has carefully read and fully
understands all the provisions of this Agreement, that he understands that in
agreeing to this document, he is releasing RELEASED PARTIES from any and all
claims he may have against RELEASED PARTIES, or any of them, except as otherwise
provided in the FIRST Paragraph or the SIXTH Paragraph above, that he
voluntarily agrees to all the terms set forth in this Agreement, that he
knowingly and willingly intends to be legally bound by the same, that he
considered the terms of this Agreement and had an opportunity to discuss them
with an attorney.
THIRTEENTH:    MR. MARTENS represents and acknowledges that in executing this
Agreement, he does not rely and has not relied upon any representation or
statement made by THE BANK or by any of THE BANK’S agents, attorneys, or
representatives with regard to the subject matter, basis, or effect of this
Agreement or otherwise, other than those specifically stated in this written
Agreement.
FOURTEENTH:    MR. MARTENS represents and acknowledges that he has been paid for
all hours worked on behalf of THE BANK and has been reimbursed for all business
expenses incurred in relation to his work for THE BANK, and that THE BANK does
not owe him any wages or other remuneration or reimbursement except as set forth
in this Agreement.
FIFTEENTH:    Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be wholly or partially
illegal,


Version 10 - 3/30/2017 Final
9 of 13




--------------------------------------------------------------------------------




invalid, or unenforceable, the legality, validity, and enforceability of the
remaining parts, terms, or provisions shall not be affected thereby, and said
illegal, unenforceable, or invalid part, term, or provision shall be deemed not
to be a part of this Agreement.
SIXTEENTH:    This Severance Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.
SEVENTEENTH:    This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the parties hereto.
EIGHTEENTH:    MR. MARTENS understands that this Agreement is subject to review
by the Federal Housing Finance Agency (“the Finance Agency”) and that the
Finance Agency has completed its review and has provided THE BANK with its
notice of non-objection.
NINETEENTH:    MR. MARTENS understands and agrees that:
a.
MR. MARTENS has until April 3, 2017 (forty-five (45) calendar days, commencing
on the date MR. MARTENS received this Agreement from THE BANK), to review and to
discuss the promises and covenants set forth herein with an attorney of MR.
MARTEN’s own choosing regarding whether or not MR. MARTENS wishes to execute the
Agreement;

b.
If MR. MARTENS does not sign and return this Agreement to THE BANK during the
time period stated above, MR. MARTENS’ severance benefits described above may be
reduced or eliminated as outlined in THE BANK’s Severance Policy;



Version 10 - 3/30/2017 Final
10 of 13




--------------------------------------------------------------------------------




c.
MR. MARTENS acknowledges that on February 17, 2017, THE BANK provided him with a
list of the job titles and ages of all employees whose positions have been
impacted such that their employment relationship with the Bank has or will be
ending as part of the restructuring of the organizational unit impacted by this
restructure (i.e. THE BANK’s senior officers), and a list of the job titles and
ages of all employees in the organizational unit impacted by this restructure
whose positions have not been impacted in such a manner;

d.
MR. MARTENS is hereby encouraged to consult with an attorney of MR. MARTENS’ own
choosing so that MR. MARTENS is fully aware of MR. MARTENS’ rights and
obligations under this Agreement before signing it;

e.
MR. MARTENS has seven (7) calendar days after MR. MARTENS has signed this
Agreement during which time MR. MARTENS may revoke this Agreement. If MR.
MARTENS wishes to revoke this Agreement, MR. MARTENS may do so by delivering a
written notice of revocation to Jan Homan, Chief Human Resources Officer and
OMWI, Federal Home Loan Bank of San Francisco, 600 California Street, Suite 300,
San Francisco, CA 94108, within the seven-day revocation period;

f.
Should MR. MARTENS revoke this Agreement, MR. MARTENS will not be entitled to
any of the severance benefits described in Exhibit I;

g.
This Agreement shall not become effective or enforceable unless and until it is
fully executed by both parties. If fully executed, this Agreement will become
effective and enforceable on the later of (i) the eighth (8th)



Version 10 - 3/30/2017 Final
11 of 13




--------------------------------------------------------------------------------




calendar day following the date MR. MARTENS executes the Agreement, or (ii)
March 31, 2017 (“Effective Date”); and,
h.
MR. MARTENS is not waiving any rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. §621 et seq.) that may arise after the date
this Agreement is executed.



Dated: March 31, 2017
/s/ David Martens
 
DAVID MARTENS
 
 
Dated: April 11, 2017
/s/ Janet Homan
 
THE FEDERAL HOME LOAN BANK OF
SAN FRANCISCO









Version 10 - 3/30/2017 Final
12 of 13




--------------------------------------------------------------------------------






EXHIBIT I
 
SUMMARY ESTIMATE OF SEVERANCE BENEFITS
 
 
Prepared for:
David Martens
Title:
SVP, Chief Risk Officer
Hire Date:
4/17/1996
Separation Date Assumption:
3/31/2017
Bank Service:
20 Years, 11 Months
Annual Base Salary:
$394,100.00
Weekly Base Salary:
$7,578.85
 
 
*Per the Severance Policy, Mr. Martens will receive severance pay in a lump sum
equal to the greater of:
 
 
 
(a) Twelve weeks of base salary:
$90,946.15
 
 
 
 
-OR-
 
 
 
 
 
(b) The sum of the following:
 
 
 
 
 
Three weeks of base salary:
$22,736.54
 
 
 
 
Three weeks of base salary for each
 
 
full year of service:
$454,730.77
 
 
 
 
Three weeks of base salary prorated
 
 
for each partial year of service:
$20,841.83
 
 
 
 
Total:
$498,309.13
 
 
 
 
Total severance to be paid:
$394,100.00
 
 
 
 
Subject to the following cap under the Severance Policy: The total severance pay
shall not exceed 52 weeks base salary.
 
Severance pay is subject to federal and state tax deductions and any other
withholdings required by law.
Mr. Martens will also receive one month continuation of both life and health
insurance coverage, as well as outplacement assistance for six months.
 
Date prepared:
1/31/2017
 
 
Prepared by:
Eiko Bokura
Verified by:
Greg Fontenot





13 of 13

